Exhibit 10.1






ENGLISH TRANSLATION OF ASSIGNMENT AGREEMENT




ASSIGNMENT AGREEMENT, dated as of November 19, 2008 (this “Agreement”), by and
between Wonder Auto Limited, a British Virgin Islands corporation (“Assignor”)
Golden Stone Capital Limited, a British Virgin Islands corporation (“Assignee”),
Money Victory Limited, a British Virgin Island corporation (“Money Victory”) and
Lin Tan, the majority owner of Money Victory. Capitalized terms used, but not
otherwise defined, herein have the meanings ascribed to them in the Stock
Purchase Agreement (as defined below).


BACKGROUND




Assignor is a party to that certain Stock Purchase Agreement, dated as of April
9, 2008 (the “Stock Purchase Agreement”), by and among Assignor, Money Victory,
and Lin Tan. Assignor desires to assign all of its rights, obligations and
duties under the Stock Purchase Agreement to Assignee and Assignee desires to
assume all of such rights, obligations and duties.


TERMS AND CONDITIONS




NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, Assignor and Assignee hereby agree as follows:


1. Assignment of Rights: Assignor hereby assigns, transfers and conveys to
Assignee and Assignee hereby accepts such assignment of Assignor’s right, title
and interest in, to and under the Stock Purchase Agreement. The total
consideration for such assignment of rights is $5,900,000. Assignee shall wire
such amount to Assignor’s designated bank account within 110 business days after
the signing of this Agreement. Assignor shall transfer its shares of Money
Victory to Assignee within 30 business days after its receipt of $5,900,000.


2. Assumption: Assignee hereby agrees to perform and discharge all of the
obligations of Assignor under the Stock Purchase Agreement and Assignee hereby
assumes such obligations of Assignor under and with respect to Stock Transfer
Agreement as if Assignee had entered into the Stock Purchase Agreement directly
with Money Victory and Lin Tan.


3. Assignee’s Acknowledgment: Assignee hereby acknowledges that Assignee has
read the Stock Purchase Agreement and has received an original or an exact copy
of the Stock Purchase Agreement.


4. Consent of Money Victory and Lin Tan: Each of Money Victory and Lin Tan
hereby consent and agree to the assignment and assumption of the Stock Purchase
Agreement as provided for herein.


5. Each of Assignor and Assignee hereby represents that, at the time of this
Agreement, it does not have any material non-public information about Money
Victory or Golden Elephant Glass Technology, Inc, a Nevada company and whose
common stock is traded on the Over-the-Counter Bulletin Board.


6. Each of Assignor and Assignee hereby represents that, at the time of this
Agreement, it is not aware of any facts that would cause the transaction
contemplated by this Agreement in violation of the applicable U.S. securities
laws.


7. Authority and Enforceability. Assignee hereby represents that it has all
requisite power and authority to enter into and perform its obligations under
this Agreement and to carry out the transactions contemplated hereby. When
executed and delivered, this Agreement and the Stock Purchase Agreement will be
enforceable against Assignee in accordance with their terms.


8. Miscellaneous: This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which when taken together
shall constitute a single document.



--------------------------------------------------------------------------------


This Agreement shall become effective upon the execution by all the parties
hereto. Once the Agreement is effective, the Assignee shall have all the rights
and interests contemplated in the Agreement.


Assignor:


Wonder Auto Limited
By: /s/ Qingjie Zhao
Name: Qingjie Zhao
Title: CEO




Assignee:


Golden Stone Capital Limited
By: /s/ Yanping Li
Name: Yanping Li


Money Victory:


Money Victory Limited
By: /s/ Lin Tan
Name: Lin Tan


/s/ Lin Tan
Lin Tan

 